Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the original objections to the drawings and claim 2, in the Office action filed October 6, 2022, are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the flavored substance" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, because as Claim 9 depends from Claim 3, if Claim 3 has the adhesive, then there is lack of antecedent basis because there would be no flavored substance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Buzgau et al. (2009/0159604) [Buzgau] in view of Smith (GB 2252899) and further in view of Villegas de Oribe (2,459,558) [Oribe].
Upon further view re Claim 1, Buzgau – a drinking sanitary device – discloses a protective drinking accessory [30] comprising: a piece of material having a fold line [Fig. 4], wherein the fold line divides the piece of material into a first portion, a second portion, and a center portion; the piece of material further comprising an inner surface and an exterior surface and having a width ranging from about 1.2 inches to about 3.14 inches, and a length ranging from about 2.8 inches to about 4.7 inches [Paragraph 31 Lines 5-8]; and the center portion is sized and configured to fit on a rim of a drinking container [Figs. 1 and 2].
Buzgau does not expressly disclose that the piece of material is water resistant; however, Smith – a protective hygienic drinking device – discloses the material for the device is water resistant [Smith, Page 3 Lines 11-14].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the material of the device is water resistant.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the Buzgau drinking device to be water resistant, before the effective filing date of the invention with predictable and obvious results, so that the material would not be soaked or soggy when in use [Smith, Page 2 Line 24 to Page 3 Line 1].
The Buzgau and Smith combination does not expressly disclose that the first portion is longer than the second portion; however, Oribe – a hygienic protector – discloses that the first portion is longer than the second portion  [Oribe, Fig. 1].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a portion of the hygienic protector is longer than another section.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Buzgau drinking device to have one portion larger than the other, before the effective filing date of the invention with predictable and obvious results, so that the device meets the dimensions of the drinking vessel in a tight fit [Oribe, Col. 1 Lines 25-29].
Re Claim 2, Buzgau in view of Smith in view of Oribe discloses the claimed invention according to Claim 1 above; further, the combination discloses the piece of material is comprised of one of a food grade plastic, a vinyl, a rubber, a silicone, a paperboard GF and a cardboard [Buzgau, Paragraph 27] [Oribe, Col. 2 Lines 28-32].
Re Claim 3, Buzgau in view of Smith in view of Oribe discloses the claimed invention according to Claim 1 above; further, the combination discloses the piece of material is further comprised of an adhesive [Oribe, 5].
Re Claim 4, Buzgau in view of Smith in view of Oribe discloses the claimed invention according to Claim 1 above; further, the combination discloses at least one edge of one of the first and second portions is comprised of an adhesive [Oribe, 5] for removably attaching the piece of material to the drinking container [Oribe, Fig. 1].
Re Claims 6-7, Buzgau in view of Smith in view of Oribe discloses the claimed invention according to Claim 1 above; further, the combination discloses the piece of material is comprised of an indicia which can be instructions [Buzgau, Paragraph 32 Lines 1-6].  The examiner notes the indicia could have instructions for the device.
Re Claim 8, Buzgau in view of Smith in view of Oribe discloses the claimed invention according to Claim 1 above; further, the combination discloses the piece of material forms a reusable protective barrier between the drinking container and a user's mouth [Smith, Page 4 Lines 2-6].
Re Claim 10, Buzgau in view of Smith in view of Oribe discloses the claimed invention according to Claim 1 above; further, the combination discloses a continuous roll of materials comprised of a plurality of pieces of material each separable by a perforated line [Smith, Page 3 Lines 16-19].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buzgau in view of Smith in view of Oribe as applied to claim 1 above, and further in view of Kim (2008/0149650).
The Buzgau, Smith, and Oribe combination does not expressly disclose that the piece of material is comprised of a vinyl and clings to the drinking container.  However, Kim – a hygienic barrier – discloses the barrier [Kim, 9] has vinyl wrapped around the barrier [Kim, Paragraph 13 and Paragraph 14 Lines 1-3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the barrier has vinyl around the barrier.  One of ordinary skill would be able to modify the Buzgau barrier to have vinyl, before the effective filing date of the invention with predictable and obvious results, for “By wrapping the barrier with paper, vinyl, or plastic, the cleanliness and sterility can be further ensured.” [Kim, Paragraph 13 Lines 2-4]
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736